Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sander Gelsing on 12/16/2021.

The application has been amended as follows: 

1. (Currently Amended) A pilot assembly (100) comprising: 
a pilot nozzle assembly (102); 
a pilot inlet pipe (110) having a pilot fuel inlet (120); and 
a pilot ignition system (30); 
wherein the pilot nozzle assembly (102) comprises: 
a connecting member (103); 
a single pilot nozzle inlet (104); and 
a plurality of nozzle outlets (106a, 106b); and 
at least two pilot nozzles (102a, 102b); 
at least one flame front nozzle (36);
wherein the pilot nozzle assembly (102) is in fluid communication with said pilot inlet pipe (110); [[and]] 
wherein said pilot assembly (100) further comprises a flame front deflector (130) provided between the at least two pilot nozzles (102a, 102b); and
wherein the flame front deflector (130) is positioned within the pilot assembly (100) to deflect a flame front FF from said at least one flame front nozzle (36) towards said pilot nozzles (102a, 102b).

2. (Previously Presented) The pilot assembly (100) of claim 1 wherein the at least two pilot nozzles (102a, 102b) each terminate in one of said plurality of nozzle outlets (106a, 106b); and 
wherein the connecting member (103) comprises a plurality of conduits (103a, 103b) fluidly connecting the pilot nozzle inlet (104) and the pilot nozzles (102a, 102b).

3. (Original) The pilot assembly (100) of claim 2 wherein the at least two pilot nozzles (102a, 102b) each further comprise at least one flame front opening (108).

4. (Currently Amended) The pilot assembly (100) of claim 3 wherein the pilot ignition system (30) further comprises: 
a flame front generator (32); and
a single ignition line (34)



5. (Original) The pilot assembly (100) of claim 4 wherein the connecting member (103) receives a quantity of pilot gas from said pilot inlet pipe (110) via the single pilot nozzle inlet (104); 
wherein the connecting member (103) then directs substantially all of said quantity of pilot gas to the at least two pilot nozzles (102a, 102b) via the plurality of conduits (103a, 103b); and 
wherein the at least two pilot nozzles pilot nozzles (102a, 102b) then direct substantially all of said quantity of pilot gas out through their respective nozzle outlets (106a, 106b).


a pilot nozzle assembly (102); 
a pilot inlet pipe (110) having a pilot fuel inlet (120); and 
a pilot ignition system (30); 
wherein the pilot nozzle assembly (102) comprises: 
a connecting member (103); 
a single pilot nozzle inlet (104); and 
a plurality of nozzle outlets (106a, 106b); 
at least one flame front nozzle (36);
wherein the pilot nozzle assembly (102) is in fluid communication with said pilot inlet pipe (110); 
wherein the pilot nozzle assembly (102) further comprises a first pilot nozzle (102a) and a second pilot nozzle (102b); 
wherein said pilot assembly (100) further comprises a flame front deflector (130) between the first pilot nozzle (102a) and the second pilot nozzle (102b); [[and]] 
wherein the connecting member (103) comprises a plurality of conduits (103a, 103b) fluidly connecting the pilot nozzle inlet (104) to the first pilot nozzle (102a) and the second pilot nozzle (102b); and
wherein the flame front deflector (130) is positioned within the pilot assembly (100) to deflect a flame front FF from said at least one flame front nozzle (36) towards said pilot nozzles (102a, 102b).

7. (Original) The pilot assembly (100) of claim 6 wherein the first pilot nozzle (102a) is positioned adjacent the discharge end (18) of the first flare stack (10a); and 
wherein the second pilot nozzle (102b) is positioned adjacent the discharge end (18) of the second flare stack (10b).


a connecting member (103); 
a single pilot nozzle inlet (104); 
a plurality of nozzle outlets (106a, 106b); [[and]] 
at least two pilot nozzles (102a, 102b) each terminating in one of said plurality of nozzle outlets (106a, 106b); and
at least one flame front nozzle (36);
wherein the connecting member (103) comprises a plurality of conduits (103a, 103b) fluidly connecting the pilot nozzle inlet (104) and the pilot nozzles (102a, 102b); 
wherein said nozzle assembly (102) further comprises a flame front deflector (130) between the first pilot nozzle (102a) and the second pilot nozzle (102b); [[and]] 
wherein said plurality of nozzle outlets (106a, 106b) may be directed to said discharge end (18) of the flare (12) ); and
wherein the flame front deflector (130) is positioned within the pilot assembly (100) to deflect a flame front FF from said at least one flame front nozzle (36) towards said pilot nozzles (102a, 102b).

9. (Canceled)

10. (Canceled)

11. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a pilot assembly with all of the limitations of independent claims 1, 6, and 8, particularly the limitations directed to the configuration of the flame front deflector as set forth in the claims. Therefore, these limitations, when combined with every other limitation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762